                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 BRENT N. TORTOLANO,

                      Petitioner,              Case No. 1:16-cv-00109-DCN

 vs.                                           MEMORANDUM DECISION
                                               AND ORDER
 AL RAMIREZ,

                      Respondent.




       The Petition for Writ of Habeas Corpus filed by Petitioner Brent N. Tortolano is

now fully briefed and ripe for adjudication. Dkt. 1, 13. The Court takes judicial notice of

the records from Petitioner’s state court proceedings, which have been lodged by the

parties. See Fed. R. Evid. 201(b); Dawson v. Mahoney, 451 F.3d 550, 551 (9th Cir.

2006). Having carefully reviewed the record, including the state court record, the Court

finds that the parties have adequately presented the facts and legal arguments in the briefs

and record and that oral argument is unnecessary. See D. Idaho L. Civ. R. 7.1(d).

Accordingly, the Court enters the following Order.




MEMORANDUM DECISION AND ORDER - 1
                           THRESHOLD TIMELINESS ISSUE

         In his Answer and Brief in Support of Dismissal, Respondent Al Ramirez asserts

that Petitioner’s entire Petition should be dismissed for failure to file the Petition within

the statute of limitations period. Dkt. 13. The Court will address this threshold defense

first.

1.       Standard of Law

         The Antiterrorism and Effective Death Penalty Act (AEDPA) requires a petitioner

to seek federal habeas corpus relief within one year from “the date on which the

judgment became final by the conclusion of direct review or the expiration of the time for

seeking such review.” 1 28 U.S.C. § 2244(d)(1)(A). One year means 366 days, for

example, from January 1, 2000, to January 1, 2001. See Patterson v. Stewart, 251 F.3d

1243, 1246 (9th Cir. 2001) (applying Federal Rule of Civil Procedure 6(a) to AEDPA).

         Under 28 U.S.C. § 2244(d)(1)(A), the date of “finality” that begins the one-year

time period in cases originating in the Idaho state courts is as follows, depending on how

far a petitioner pursues his claim:




1
 Several other triggering events for the statute of limitations exist—but are less common—and
are set forth in subsections 2244(d)(1)(B)-(D).



MEMORANDUM DECISION AND ORDER - 2
     Action Taken                                                      Finality Occurs

     No appeal is filed after state district court order or judgment   42 days later, see
                                                                       Idaho Appellate
                                                                       Rule 14

     Appeal is filed and Idaho Court of Appeals issues a               21 days later, see
     decision, but no petition for review is filed with the Idaho      Idaho Appellate
     Supreme Court                                                     Rule 118

     Appeal is filed and Idaho Supreme Court issues a decision         90 days later, see
     or denies a petition for review of an Idaho Court of Appeals      United States
     decision, and Petitioner does not file a petition for writ of     Supreme Court
     certiorari with the United States Supreme Court                   Rule 13

     After Idaho Supreme Court issues a decision or denies a           Date of denial
     petition for review, Petitioner files a petition for writ of
     certiorari to the United States Supreme Court, and the
     petition is denied

     After Idaho Supreme Court issues a decision or denies a           Date of decision
     petition for review, Petitioner files a petition for writ of
     certiorari to the United States Supreme Court, the petition is
     granted, and the United States Supreme Court issues a
     decision

       In each instance above, “finality” is measured from entry of the final judgment or

order, not from a remittitur or mandate, which are mere formalities. Gonzales v. Thaler,

132 S.Ct. 641, 653 (2012); Clay v. United States, 537 U.S. 522, 529 (2003); Wixom v.

Washington, 264 F.3d 894, 898 n.4 (9th Cir. 2001).

       AEDPA also contains a statutory tolling provision that stops or suspends the one-

year limitations period from running during the time in “which a properly filed

application for State postconviction or other collateral review . . . is pending.” 28 U.S.C.


MEMORANDUM DECISION AND ORDER - 3
§ 2244(d)(2) (emphasis added). The “time limits on postconviction petitions are

‘condition[s] to filing’”; therefore, “an untimely petition [is] not deemed ‘properly

filed.’” Pace v. DiGuglielmo, 544 U.S. 408, 413 (2005) (quoting Artuz v. Bennett, 533

U.S. 4, 8, 11 (2000)).

       For purposes of calculating the federal statute of limitations, this statutory tolling

provision applies only to “pending” actions; therefore, the additional 21-, 42- and 90-day

time periods associated with the calculation of finality after direct appeal are not applied

to extend the tolling periods for post-conviction actions. However, unlike direct appeal

“finality,” the term “pending” does extend through the date of the remittitur for post-

conviction actions. 2

       The federal statute is not tolled between the date the direct appeal is “final” and

the filing of a proper post-conviction application, or between post-conviction finality and

any successive collateral review petition. Id. Each time statutory tolling ends, the statute

of limitations does not restart at one year, but begins running at the place where it

stopped before the post-conviction action was filed.

        Once the federal statute of limitations has expired, it cannot be reinstated or

resurrected by a later-filed state court action. See Ferguson v. Palmateer, 321 F.3d 820,




2
 See Lawrence v. Florida, 549 U.S. 327, 337 (2007). “Pending” is determined according to each
particular state’s law. In Idaho, an appellate case remains pending until a remittitur is issued. See
Cochran v. State, 133 Idaho 205, 206, 984 P.2d 128, 129 (Idaho Ct. App. 1999).


MEMORANDUM DECISION AND ORDER - 4
822 (9th Cir. 2003) (“section 2244(d) does not permit the reinitiation of the limitations

period that has ended before the state petition was filed”).

2.     Background Facts and Discussion

       Petitioner was convicted of the second-degree murder of his girlfriend after his

case was presented to a jury in a criminal action in the Fourth Judicial District Court in

Ada County, Idaho. The Idaho Court of Appeals summarized the facts surrounding the

crime as follows:

                      Penny Moore was shot once in the head while sitting
              in her car in a fast-food restaurant parking lot. Moore’s
              boyfriend, Tortolano, had been seen in the restaurant with
              Moore, as well as arguing with her in her car, prior to the
              shooting. After a gunshot was heard by others outside the
              restaurant, Tortolano was seen speeding out of the parking lot
              by four acquaintances, screaming Moore’s name, crying and
              operating his cell phone. Tortolano dialed 911 on his cell
              phone and was told to pull over until paramedics arrived.
              Tortolano drove into a car wash parking lot. Tortolano told
              police that he and Moore had gone to the restaurant to buy
              marijuana and that while he was in the restroom, she was
              shot. Moore died in the hospital from the gunshot wound four
              days after she was shot.

                    Seven weeks after the shooting, a gun was found at the
              car wash. The gun matched the description of a gun that
              Moore owned and that Tortolano had handled in the past.
              DNA from blood found on the gun matched Moore’s DNA.

State’s Lodging B-7, pp. 1-2.

       On August 29, 2003, Petitioner was sentenced to 30 years in prison, with the first

20 years fixed. Thereafter, Petitioner sought direct review of his judgment of conviction.



MEMORANDUM DECISION AND ORDER - 5
The Idaho Court of Appeals affirmed the conviction and sentence. The Idaho Supreme

Court denied his petition for review on August 17, 2006. See State’s Lodgings B-1 to B-

11.

       Petitioner did not file a petition for writ of certiorari in the United States Supreme

Court. Therefore, his judgment of conviction became final 90 days after August 17, 2006,

which was on November 15, 2006. The federal habeas corpus statute of limitations began

running on that date.

       After 272 days of his statute of limitation period passed, Petitioner filed his first

post-conviction action on August 14, 2007. State’s Lodging C-1, pp. 4-8. Petitioner’s

statute was tolled, or temporarily stopped on that date, with 94 days remaining.

       Petitioner’s first post-conviction petition was dismissed by the state district court,

and Petitioner appealed. The appeal concluded on October 4, 2010, the date the remittitur

was issued in the appeal. See State’s Lodgings D-1 to D-18. The federal statute of

limitations began running again the next day, October 5, 2010, and expired 94 days

thereafter on January 7, 2011.

       Petitioner’s next state court action, a successive post-conviction action was not

filed until June 26, 2012, about eighteen months after the federal statute had expired. The

late-filed state petition did not re-start the already-expired federal statute of limitations.

See Ferguson, 321 F.3d at 823.




MEMORANDUM DECISION AND ORDER - 6
       Five years passed before Petitioner filed his federal petition on February 16, 2016.

Hence, his petition is untimely, and the merits of his claims cannot be adjudicated unless

one of the exceptions applies: equitable tolling or actual innocence.

3.     Standard of Law re: Equitable Tolling

       If a petition is deemed untimely, a federal court can hear the claims if the

petitioner can establish that “equitable tolling” should be applied. In Pace v.

DiGuglielmo,” 544 U.S. 408 (2005), the Supreme Court clarified that, “[g]enerally, a

litigant seeking equitable tolling bears the burden of establishing two elements: (1) that

he has been pursuing his rights diligently, and (2) that some extraordinary circumstances

stood in his way.” Id. at 418. In addition, there must be a causal link between the lateness

and the extraordinary circumstances. See Bryant v. Schriro, 499 F.3d 1056, 1061 (9th Cir.

2007) (holding that a petitioner must show that his untimeliness was caused by an

external impediment and not by his own lack of diligence). The petitioner bears the

burden of bringing forward facts to establish a basis for equitable tolling. United States v.

Marolf, 173 F.3d 1213, 1318, n. 3 (9th Cir. 1999).

4.     Discussion re: Equitable Tolling

       Respondent has adequately outlined the law on equitable tolling. Dkt. 13, pp. 10-

11. Petitioner has chosen not to file a reply to Respondent’s request for dismissal of his

Petition on statute of limitations grounds. Upon its own review of the record, the Court

finds insufficient facts to show that equitable tolling is warranted.



MEMORANDUM DECISION AND ORDER - 7
       Petitioner seems to have struggled with bipolar disorder since his teenage years,

but medication tends to help his decisionmaking skills and to calm him. Even when

Petitioner was not taking his medication, such as during pretrial and trial proceedings, he

was found to have been lucid and rational enough to understand the proceedings. See

State’s Lodgings C-1 through D-11. Other evidence in the record exists to show that

Petitioner had the ability to prepare court filings to protect his interests. For example,

Petitioner submitted his own handwritten pro se post-conviction appellate briefing in

December 2009. State’s Lodging C-9. Nothing in the record shows that Petitioner was

unable to submit a federal petition between November 2006 and August 2011, before his

federal statute of limitations expired. No other factual grounds exist to support

application of equitable tolling in this case.

5.     Standard of Law re: Actual Innocence

       The United States Supreme Court has determined that there is an “actual

innocence” exception to the AEDPA statute of limitations. That exception applies only if

a petitioner meets the rigorous actual innocence standard of Schlup v. Delo, 513 U.S. 298

(1995). McQuiggin v. Perkins, 133 S.Ct. 1924, 1928 (2013). In addition, “‘[a]ctual

innocence means factual innocence, and not mere legal insufficiency.’” Marrero v. Ives,

682 F.3d 1190 (9th Cir. 2012) (quoting Bousley v. United States, 523 U.S. 614, 623

(1998)).




MEMORANDUM DECISION AND ORDER - 8
       To make a showing of actual innocence under Schlup, a petitioner must present

new evidence showing that “‘it is more likely than not that no reasonable juror would

have convicted [the petitioner].’” Perkins, 133 S.Ct. at 1933 (quoting Schlup, 513 U.S. at

329). This exception is to be applied only in the “extraordinary” or “extremely rare” case.

House v. Bell, 547 U.S. 518, 538 (2006); Schlup, 513 U.S. at 320-21.

6.     Discussion of Actual Innocence Exception

       Petitioner has not brought an actual innocence argument. Upon a review of the

record, the Court concludes that Petitioner has not shown that he is factually innocent of

the second degree murder of Penny Moore. Therefore, this exception to the statute of

limitations does not apply.

                     ALTERNATIVE RULING ON THE MERITS

       The Court alternatively considers the merits of Petitioner’s claim as if it had been

timely. Review is de novo because there is no state appellate court decision to review.

     1. Standard of Law

       If the state appellate court did not decide a properly-asserted federal claim, the

federal district court reviews the claim de novo. Pirtle v. Morgan, 313 F.3d 1160, 1167

(9th Cir. 2002). Under de novo review, if the factual findings of the state court are not

unreasonable, the Court must apply the presumption of correctness found in 28 U.S.C. §

2254(e)(1) to any facts found by the state courts. Pirtle, 313 F.3d at 1167. Contrarily, if a

state court factual determination is unreasonable, or if there are no state court factual

findings, the federal court is not limited by § 2254(e)(1), the federal district court may

MEMORANDUM DECISION AND ORDER - 9
consider evidence outside the state court record, except to the extent that § 2254(e)(2)

might apply. Murray v. Schriro, 745 F.3d 984, 1000 (9th Cir. 2014).

       The standard for a claim of prosecutorial misconduct on habeas review is a

“narrow one of due process, and not the broad exercise of supervisory power.” Darden v.

Wainwright, 477 U.S. 168, 181 (1986) (quoting Donnelly v. DeChristoforo, 416 U.S.

637, 642 (1974)). A prosecutor’s comments or actions that may be considered

inappropriate under the rules of fair advocacy, or even reversible error on direct review,

will not warrant federal habeas relief unless the alleged misconduct “so infected the trial

with unfairness as to make the resulting conviction a denial of due process.” Donnelly,

416 U.S. at 643. Inquiry into the fundamental fairness of a trial requires the court to

examine the effect of any misconduct within the context of the entire proceedings. Id.

       In Frazier v. Cupp, 394 U.S. 731 (1969), the Supreme Court expressly addressed

attorney opening statements:

              “Not every admission of inadmissible hearsay or other
              evidence can be considered to be reversible error unavoidable
              through limiting instructions; instances occur in almost every
              trial where inadmissible evidence creeps in, usually
              inadvertently.” See Hopt v. Utah, 120 U.S. 430, 438, 7 S.Ct.
              614, 30 L.Ed. 708 (1887). It may be that some remarks
              included in an opening or closing statement could be so
              prejudicial that a finding of error, or even constitutional error,
              would be unavoidable. But here we have no more than an
              objective summary of evidence which the prosecutor
              reasonably expected to produce. Many things might happen
              during the course of the trial which would prevent the
              presentation of all the evidence described in advance.
              Certainly not every variance between the advance description

MEMORANDUM DECISION AND ORDER - 10
              and the actual presentation constitutes reversible error, when
              a proper limiting instruction has been given. Even if it is
              unreasonable to assume that a jury can disregard a
              coconspirator’s statement when introduced against one of two
              joint defendants, it does not seem at all remarkable to assume
              that the jury will ordinarily be able to limit its consideration
              to the evidence introduced during the trial. At least where the
              anticipated, and unproduced, evidence is not touted to the jury
              as a crucial part of the prosecution’s case, “it is hard for us to
              imagine that the minds of the jurors would be so influenced
              by such incidental statements during this long trial that they
              would not appraise the evidence objectively and
              dispassionately.” United States v. Socony-Vacuum Oil Co.,
              310 U.S. 150, 239 (1940).

Id. at 735–36.

2.     Background Facts and Discussion

       Petitioner brings one claim in his federal Petition—that his right to a fair trial was

violated when the prosecutor stated in opening argument it would be calling a witness,

Fred Latham, to testify that, two days before the shooting, Petitioner told him, “It’s too

bad I’m going to have to kill her,” but the prosecution never called the witness. State’s

Lodging A-3, pp. 258-59. Petitioner asserts that the prosecutor revealed this information

to the jury, “knowing that statement wasn’t true.” Dkt. 1, p. 6 (verbatim). Petitioner

further asserts: “Had I known the prosecutor lied about this statement, I would of pled

guilty to the plea bargain of voluntary manslaughter.” Id. (verbatim). Petitioner alleges

that he did not intend to kill Ms. Moore, but acted recklessly in causing her death. Id.

       Even if the prosecutor knew the statement was false, the record contains evidence

from which the jury could have inferred that Petitioner intended to kill Ms. Moore.

MEMORANDUM DECISION AND ORDER - 11
Jennifer Kavulich, a friend of Ms. Moore, testified that, after Petitioner and Ms. Moore

had a physical altercation, Petitioner told Jennifer, “if anything ever happened to her [the

victim], you [Jennifer] would know who did it . . . I’m serious, I’ll kill her.” State’s

Lodging A-3, p. 1160.

       In addition, Petitioner showed Danielle Collins the murder weapon two days

before Ms. Moore was killed. On that occasion, Petitioner said to Danielle, “I’m going to

go on a killing spree…. Do you want to add any names to my list?” Id., p. 1131.

Petitioner laughed, and Danielle laughed, too, thinking he was joking.

       Petitioner lied to police investigators when he asserted that someone had shot Ms.

Moore while he was in the bathroom. The murder weapon was found at the car wash

where Petitioner parked his car after the shooting. The gun was identified as Ms.

Moore’s. It had Petitioner’s fingerprints and Ms. Moore’s blood on it.

       As mentioned above, the prosecutor previewed for the jury Mr. Latham’s potential

testimony in the opening argument. The prosecutor had spoken to Mr. Latham earlier, but

he could not be found for trial. During the course of trial, the prosecution did not mention

Mr. Latham further and did not mention him during closing. While the prosecutor’s

remark—that Mr. Latham would testify that, just two days prior to the shooting, he heard

Petitioner say he was going to kill Ms. Moore—was an important part of the

prosecution’s case, any prejudice to the defense was mitigated by (1) multiple jury

instructions and admonitions that opening and closing statements were not evidence and


MEMORANDUM DECISION AND ORDER - 12
that only evidence presented at trial could be considered, see State’s Lodging A-1, pp.

188, 192, 1560, 1569-70, 172(2); two other witnesses’ testimony that Petitioner planned

to kill Ms. Moore, discussed above; and (3) the overwhelming amount of physical

evidence showing that Petitioner was the shooter, also discussed above.

       Therefore, the Court concludes that Petitioner’s claim does not warrant habeas

corpus relief because the entire record shows that the prosecutor’s remark did not infect

the trial with unfairness as to make the resulting conviction a denial of due process.

       For the same reasons, any error was harmless. See Brecht v. Abrahamson, 507

U.S. 619, 638 (1993) (petitioners are not entitled to habeas corpus relief unless the error

“had substantial and injurious effect or influence in determining the jury’s verdict”);

O’Neal v. McAninch, 513 U.S. 432, 438-39 (1995) (relief warranted only where the

habeas court is “in grave doubt” about the effect of the error on the jury).

                                     CONCLUSION

       Petitioner’s Petition for Writ of Habeas Corpus is dismissed for failure to meet the

statute of limitations. Alternatively, the Court denies the Petition on the merits. The Court

does not reach Respondent’s procedural default defense.

                                             ORDER

       IT IS ORDERED:

       1.     Petitioner’s Petition for Writ of Habeas Corpus (Dkt. 1) is DENIED and

              DISMISSED with prejudice.



MEMORANDUM DECISION AND ORDER - 13
     2.   The Court does not find its resolution of this habeas matter to be reasonably

          debatable, and a certificate of appealability will not issue. See 28 U.S.C.

          § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If

          Petitioner files a timely notice of appeal, the Clerk of Court shall forward a

          copy of the notice of appeal, together with this Order, to the United States

          Court of Appeals for the Ninth Circuit. Petitioner may seek a certificate of

          appealability from the Ninth Circuit by filing a request in that court.



                                              DATED: October 30, 2018


                                              _________________________
                                              David C. Nye
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 14
